Title: To Thomas Jefferson from James Monroe, 12 April 1802
From: Monroe, James
To: Jefferson, Thomas


            Dear Sir
              Richmond April 12. 1802
            I find among the papers in the council chamber an acct. adjusted by you between Houdon and the Commonwealth. Perhaps you have a copy of it at Monticello, which may be the document to which you wish to recur before you decide on his claim. If this paper is material it shall be sent to you, tho’ to me it appears as if it cod. not be, as the sole or principal question is, what the depreciation was on the last payment made. I have no doubt that it is a wise policy to adjust the difference with Engld. relative to the 6th article on the terms proposed in the project before the Senate. It is important to settle amicably our affrs. with Europe so as to deprive any of the great powers especially of the “causa billi” or pretext for war. I wod. buy up any such latent pretention, at some sacrifice. It will give me pleasure to meet you in Albemarle the first week in May if possible. But I fear it will be impossible. I am forc’d to be there on the 20th. of this month to meet any offer that may be made for my land above charlottesville which I have advertised for sale on that day. If I attend on that day, which it is very incumbent on me to do, it will not be in my power to return to the council, which immediately ensues, and be back during yr. transient visit in Albemarle. Still it may happen as I will certainly be there if practicable.
            yr. friend & servt.
            Jas. Monroe
          